Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-8 and 10-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an optical device, comprising:
a plurality of mirrors including a half mirror having a concave curved shape;
a light source that emits light to irradiate an object included in an eye, the plurality of mirrors arranged to reflect the light wherein the half mirror is arranged to transmit a part of the light and to reflect another part of the light toward the eye;
a light emission driver that drives the light source to emit light at a predetermined light emission period;
a position detector having a structure in which a resistive film is provided on a continuous light receiving surface not divided into pixels configured to receive reflected light that is the light reflected by the object, and multiple output terminals, the position detector being configured to obtain a position of the received reflected light on the light receiving surface based on distances between the received reflected light and the output terminals and output a detection signal indicating the position of the received reflected light; and
a signal extractor that extracts, from the detection signal, a signal with a period corresponding to the light emission period by using a reference signal with a period corresponding to the light emission period, and outputs the extracted signal; and

Claim 19 is allowed for similar reasons as claim 1.  
Claims 2-8, 10-18 and 20 are allowed for being dependent upon aforementioned independent claims 1 and 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624